[

QuickLinks

]



--------------------------------------------------------------------------------



Exhibit 10.1



 

AMERISOURCEBERGEN CORPORATION

2002 MANAGEMENT STOCK INCENTIVE PLAN



 

1.           Background and Purpose.

             (a)      Background.   This AmerisourceBergen Corporation 2002
Management Stock Incentive Plan (the "Plan") is the result of the merger,
effective April 24, 2002 (the "Effective Date"), of the Bergen Brunswig
Corporation 1999 Management Stock Incentive Plan (the "Prior Bergen Plan") with
and into the AmeriSource Health Corporation 2001 Stock Option Plan (the "Prior
AmeriSource Plan") (collectively, with the Bergen Brunswig Corporation 1999
Management Stock Incentive Plan, the "Prior Plans"). Upon the merger of the
Prior Plans, this Plan was amended and restated in the form set forth in this
document and renamed the AmerisourceBergen Corporation 2002 Management Stock
Incentive Plan (the "Plan"). The Prior AmeriSource Plan was approved by the
shareholders of AmeriSource Health Corporation and the Prior Bergen Plan was
approved by the shareholders of the Bergen Brunswig Corporation, in each case
before the closing of the merger which created AmerisourceBergen Corporation.
Upon the closing of such merger, the number of shares subject to rights granted
under the Prior Plans and, as to stock options, the option price for such
options, were adjusted in accordance with the terms of the merger agreement.
Each of the Prior Plans was then adopted by AmerisourceBergen Corporation. This
document applies to all grants made under this Plan on or after the Effective
Date. Each grant made under either of the Prior Plans will remain subject to the
terms of the applicable Prior Plan, as in existence immediately prior to the
Effective Date, provided that upon the forfeiture or lapse of any right granted
under either of the Prior Plans, the shares underlying such right shall again be
available for issuance pursuant to this Plan.

             (b)      Purpose. The purpose of the AmerisourceBergen Corporation
2002 Management Stock Incentive Plan (the "Plan") is to provide designated
employees of AmerisourceBergen Corporation (the "Company") and its subsidiaries
with the opportunity to receive grants of stock awards and other incentive
compensation as provided in the Plan. The Company believes that the Plan will
encourage the participants to contribute materially to the growth of the
Company, thereby benefiting the Company's shareholders, and will align the
economic interests of the participants with those of the shareholders.

 



--------------------------------------------------------------------------------





[

FrontPage

]

||

[

QuickLinks

]

 

2.           Definitions.   For purposes of the Plan, the following terms shall
be defined as follows:

             "Administrator"

means the individual or individuals, if any, to whom the Committee delegates
authority under the Plan in accordance with Section 3(d). If no delegation of
authority is in effect, the Committee shall serve as the Administrator.



             "Award"

means an award made pursuant to the terms of the Plan to an Eligible Individual
in the form of Stock Options, Stock Appreciation Rights, Stock Awards,
Performance Share Awards, Section 162(m) Awards or other awards determined by
the Committee.



             "Award Agreement"

means a written agreement or certificate granting an Award. An Award Agreement
shall be executed by an officer on behalf of the Company and shall contain such
terms and conditions as the Committee deems appropriate and that are not
inconsistent with the terms of the Plan. The Administrator may in its discretion
require that an Award Agreement be executed by the Participant to whom the
relevant Award is made.



             "Board"

means the Board of Directors of the Company.



             A "Change in Control" shall be deemed to have occurred if:



             (i)   Any "person" (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) is or becomes a "beneficial owner" (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing more than 35% of the voting power of the then outstanding
securities of the Company, and such person owns more aggregate voting power of
the Company's then outstanding securities entitled to vote generally in the
election of directors than any other person;

             (ii)   The shareholders of the Company approve (or, if shareholder
approval is not required, the Board approves) an agreement providing for (x) the
merger or consolidation of the Company with another corporation where the
shareholders of the Company, immediately prior to the merger or consolidation,
will not beneficially own, immediately after the merger or consolidation, shares
entitling such shareholders to 50% or more of all votes to which all
shareholders of the surviving corporation would be entitled in the election of
directors (without consideration of the rights of any class of stock to elect
directors by a separate class vote), (y) the sale or other disposition of all or
substantially all of the assets of the Company, or (z) a liquidation or
dissolution of the Company; or

             (iii)   After April 24, 2002, directors are elected such that a
majority of the members of the Board shall have been members of the Board for
less than two years, unless the election or nomination for election of each new
director who was not a director at the beginning of such two-year period was
approved by a vote of at least two-thirds of the directors then still in office
who were directors at the beginning of such period.



             "Code"

means the Internal Revenue Code of 1986, as amended, and the applicable rulings
and regulations thereunder.



             "Committee"

means the Compensation and Succession Planning Committee of the Board, any
successor committee thereto or any other committee appointed by the Board to
administer the Plan.



             "Common Stock"

means the Common Stock of the Company.



             "Disability"

means eligibility for disability benefits under the terms of the Company's
long-term disability plan in effect at the time a Participant becomes disabled.



             "Eligible Individuals"

means the individuals described in Section 6 who are eligible for Awards under
the Plan.



             "Exchange Act"

means the Securities Exchange Act of 1934, as amended, and the applicable
rulings and regulations thereunder.



             "Fair Market Value."



             (i)   If Shares are publicly traded, then the Fair Market Value per
Share shall be determined as follows: (x) if the principal trading market for
the Shares is a national securities exchange or the Nasdaq National Market, the
last reported sale price thereof on the latest date preceding the relevant date
upon which a sale was reported, or (y) if the Shares are not principally traded
on such exchange or market, the mean between the last reported "bid" and "asked"
prices of Shares on the latest date preceding relevant date upon which a sale
was reported, as reported on Nasdaq or, if not so reported, as reported by the
National Daily Quotation Bureau, Inc. or as reported in a customary financial
reporting service, as applicable and as the Committee determines.



             (ii)   If the Common Stock is not publicly traded or, if publicly
traded, is not subject to reported transactions or "bid" or "asked" quotations
as set forth above, the Fair Market Value per share shall be as determined by
the Committee.

             "Incentive Stock Option"

means a Stock Option that is an "incentive stock option" within the meaning of
Section 422 of the Code and designated by the Committee as an Incentive Stock
Option in an Award Agreement.



             "Nonqualified Stock Option"

means a Stock Option that is not an Incentive Stock Option.



             "Parent"

means any corporation that is a "parent corporation" within the meaning of
Section 424(e) of the Code with respect to the relevant entity.



             "Participant"

means an Eligible Individual to whom an Award has been granted under the Plan.



             "Performance Period"

means a fiscal year of the Company or such other period that may be specified by
the Committee in connection with the grant of a Section 162(m) Award.



             "Performance Share Award"

means a conditional Award of shares of Common Stock granted to an Eligible
Individual pursuant to Section 11 hereof.



             "Section 162(m) Award" means an Award described in Section 13
hereof.

             "Section 162(m) Participant"

means, for a given fiscal year of the Company, any Participant designated by the
Committee by not later than 90 days following the start of such year as a
Participant (or such other time as may be required or permitted by Section
162(m) of the Code) whose compensation for such fiscal year may be subject to
the limit on deductible compensation imposed by Section 162(m) of the Code.



             "Stock Appreciation Right"

means an Award to receive all or some portion of the appreciation on shares of
Common Stock granted to an Eligible Individual pursuant to Section 9 hereof.



             "Stock Award"

means an Award of shares of Common Stock granted to an Eligible Individual
pursuant to Section 10 hereof.



             "Stock Option"

means an Award to purchase shares of Common Stock granted to an Eligible
Individual pursuant to Section 8 hereof.



             "Subsidiary"

means (i) any corporation which is a "subsidiary corporation" within the meaning
of Section 424(f) of the Code with respect to the Company or (ii) any other
corporation or other entity in which the Company, directly or indirectly, has an
equity or similar interest and which the Administrator designates as a
Subsidiary for the purposes of the Plan.



             "Substitute Award"

means an Award granted upon assumption of, or in substitution for, outstanding
awards previously granted by a company or other entity in connection with a
corporate transaction, such as a merger, combination, consolidation or
acquisition of properly or stock.



 



--------------------------------------------------------------------------------





[

FrontPage

]

||

[

QuickLinks

]

 

3.           Administration of the Plan.

             (a)      Power and Authority of the Committee.   The Plan shall be
administered by the Committee which shall have full power and authority, subject
to the express provisions hereof, (i) to select Participants from the Eligible
Individuals, (ii) to make Awards in accordance with the Plan, (iii) to determine
the number of Shares subject to each Award or the cash amount payable in
connection with an Award, (iv) to determine the terms and conditions of each
Award, including, without limitation, those related to vesting, forfeiture,
payment and exercisability, and the effect, if any, of a Participant's
termination of employment with the Company or, subject to Section 16 hereof, of
a Change in Control on the outstanding Awards granted to such Participant, and
including the authority to amend the terms and conditions of an Award after the
granting thereof to a Participant in a manner that is not prejudicial to the
rights of such Participant in such Award, (v) to specify and approve the
provisions of the Award Agreements delivered to Participants in connection with
their Awards, (vi) to interpret any Award Agreement delivered under the Plan,
(vii) to prescribe, amend and rescind rules and procedures relating to the Plan,
(viii) to vary the terms of Awards to take account of tax, securities law and
other regulatory requirements of foreign jurisdictions, (ix) subject to the
provisions of the Plan and subject to such additional limitations and
restrictions as the Committee may impose, to delegate to one or more officers at
the Company some or all of its authority under the Plan, and (x) to make all
other determinations and to formulate such procedures as may be necessary or
advisable for the administration of the Plan.

             (b)      Plan Construction and Interpretation.   The Committee
shall have full power and authority, subject to the express provisions hereof,
to construe and interpret the Plan.

             (c)      Determinations of Committee Final and Binding.   All
determinations by the Committee in carrying out and administering the Plan and
in Construing and interpreting the Plan shall be final, binding and conclusive
for all purposes and upon all persons interested herein.

             (d)      Delegation of Authority.   The Committee may, but need
not, from time to time delegate some or all of its authority under the Plan to
an Administrator consisting of one or more members of the Committee or of one or
more officers of the Company. The Committee may also delegate its authority to
make Awards under the Plan to the Company's Chief Executive Officer, provided,
however, that if the Committee so delegates its authority, the Chief Executive
Officer shall not have the authority to make Awards (i) to any Eligible
Individual respecting more than 25,000 shares of Common Stock in any calendar
year, (ii) to all Eligible Individuals respecting more than 125,000 shares of
Common Stock in the aggregate in any calendar year or (iii) to Eligible
Individuals (A) who are subject on the date of the award to the reporting rules
under Section 16(a) of the Exchange Act, who are Section 162(m) Participants or
(B) who are officers of the Company who are delegated authority by the Committee
hereunder. Any delegation hereunder shall be subject to the restrictions and
limits that the Committee specifies at the time of such delegation or
thereafter. Nothing in the Plan shall be construed as obligating the Committee
to delegate authority to an Administrator, and the Committee may at any time
rescind the authority delegated to an Administrator appointed hereunder or
appoint a new Administrator. At all times, the Administrator appointed under
this Section 3(d) shall serve in such capacity at the pleasure of the Committee.
Any action undertaken by the Administrator in accordance with the Committee's
delegation of authority shall have the same force and effect as if undertaken
directly by the Committee, and any reference in the Plan to the Committee shall,
to the extent consistent with the terms and limitations of such delegation, be
deemed to include a reference to the Administrator.

             (e)      Liability of Committee.   No member of the Committee shall
be liable for anything whatsoever in connection with the administration of the
Plan except such person's own willful misconduct. Under no circumstances shall
any member of the Committee be liable for any act or omission of any other
member of the Committee. In the performance of its functions with respect to the
Plan, the Committee shall be entitled to rely upon information and advice
furnished by the Company's officers, the Company's accountants, the Company's
counsel and any other party the Committee deems necessary, and no member of the
Committee shall be liable for any action taken or not taken in reliance upon any
such advice.

 



--------------------------------------------------------------------------------





[

FrontPage

]

||

[

QuickLinks

]

 

4.           Duration of Plan.   The Plan shall remain in effect until
terminated by the Board and thereafter until all Awards granted under the Plan
are satisfied by the issuance of shares of Common Stock or the payment of cash
or are terminated under the terms of the Plan or under the Award Agreement
entered into In connection with the grant thereof. Notwithstanding the
foregoing, no Awards may be granted under the Plan after the tenth anniversary
of the original effective date of the Prior Bergen Plan.

 



--------------------------------------------------------------------------------



[

FrontPage

]

||

[

QuickLinks

]

 

5.           Shares of Stock Subject to the Plan.   Subject to adjustment as
provided in Section 15(b) hereof, the number of shares of Common Stock that may
be issued under the Plan pursuant to Awards (including Awards granted before the
Effective Date, April 24, 2002, of this amended, restated and renamed Plan)
shall not exceed, in the aggregate, 6,900,000 shares (the "Section 5 Limit"), of
which the number of shares of Common Stock that may be issued under the Plan
pursuant to Incentive Stock Options may not exceed, in the aggregate, 3,700,000
shares and the number of shares of Common Stock that may be issued under
Sections 9, 10 and 11 of the Plan may not exceed in the aggregate, 185,000
shares. Such shares may be either authorized but unissued shares, treasury
shares or any combination thereof. For purposes of determining the number of
shares that remain available for issuance under the Plan, the following rules
shall apply:

             (a)      the number of shares subject to outstanding Awards shall
be charged against the Section 5 Limit; and

             (b)      the Section 5 Limit shall be increased by:

                       (i)      the number of shares subject to an Award (or
portion thereof) which lapses, expires or is otherwise terminated without the
issuance of such shares or is settled by the delivery of consideration other
than shares,

                       (ii)      the number of shares tendered to pay the
exercise price of a Stock Option or other Award, and

                     (iii)    the number of shares withheld from any Award to
satisfy a Participant's tax withholding obligations or, if applicable, to pay
the exercise price of a Stock Option or other Award.

In addition, any shares underlying Substitute Awards shall not be counted
against the Section 5 Limit set forth in the first sentence of this Section 5.

             (c)      For purposes of this Section 5 and Section 6(b), with
respect to Awards of nonqualified stock options, the Section 5 Limit shall be
deemed to be reduced first by shares of Common Stock attributable to the Prior
AmeriSource Plan, to the extent of the first 125,000 shares of Common Stock
subject to nonqualified stock options to any single Eligible Individual under
the Plan for any calendar year until all shares of Common Stock attributable to
the Prior AmeriSource Plan have been exhausted. Shares of Common Stock
attributable to the Prior Bergen Plan shall be deemed to be reduced with respect
to Awards of nonqualified stock options to any Eligible Individual for any
calendar year in excess of 125,000 shares of Common Stock, or after all shares
of Common Stock attributable to the Prior AmeriSource Plan have been exhausted.
Shares of Common Stock attributable to the Prior Bergen Plan shall also be
deemed to be reduced with respect to all Awards to Eligible Individuals other
than Awards of nonqualified stock options.

 



--------------------------------------------------------------------------------





[

FrontPage

]

||

[

QuickLinks

]

 

6.           Eligible Individuals.

             (a)      Eligibility Criteria. Awards may be granted by the
Committee to individuals ("Eligible Individuals") who are officers or other key
employees or consultants of the Company or a Subsidiary with the potential to
contribute to the future success of the Company or its Subsidiaries. Members of
the Committee will not be eligible to receive Awards under the Plan. An
individual's status as an Administrator will not affect his or her eligibility
to participate in the Plan.

             (b)      Maximum Number of Shares per Eligible Individual. In
accordance with the requirements under Section 162(m) of the Code, the Prior
Bergen Plan provided for a limit on grants of Awards to Eligible Individuals of
370,000 shares of Common Stock (as calculated on a post-merger basis) in respect
of any fiscal year of the Company, provided that any Award that is made as bonus
compensation, or is made in lieu of compensation that otherwise would be payable
to an Eligible Individual, shall be considered made in respect of the fiscal
year to which such bonus or other compensation relates or otherwise was earned.
In accordance with the requirements under Section 162(m) of the Code, the Prior
AmeriSource Plan provided for a limit on grants of Awards to Eligible
Individuals of 125,000 shares of Common Stock (as calculated on a post-merger
basis) in respect of any calendar year. Under the Plan as amended, restated and
renamed in this document effective as of April 24, 2002, the applicable limit on
grants of Awards to Eligible Individuals in respect of any fiscal year of the
Company shall be 370,000 shares of Common Stock to the extent that shares of
Common Stock attributable to the Prior Bergen Plan remain available under the
Section 5 Limit. After all of the shares of Common Stock attributable to the
Prior Bergen Plan previously available under the Section 5 Limit have been
exhausted, the limit on grants of Awards to Eligible Individuals in respect of
any calendar year shall be 125,000 shares of Common Stock.

 



--------------------------------------------------------------------------------



[

FrontPage

]

||

[

QuickLinks

]

 

7.           Awards Generally.    Awards under the Plan may consist of Stock
Options, Stock Appreciation Rights, Stock Awards, Performance Share Awards,
Section 162(m) Awards or other awards determined by the Committee. The terms and
provisions of an Award shall be set forth in a written Award Agreement approved
by the Committee and delivered or made available to the Participant as soon as
practicable following the date of the award. The vesting, exercisablity, payment
and other restrictions applicable to an Award (which may include, without
limitation restrictions on transferability or provision for mandatory resale to
the Company) shall be determined by the Committee and set forth in the
applicable Award Agreement. Notwithstanding the foregoing, the Committee may
accelerate (i) the vesting or payment of any Award, (ii) the lapse of
restrictions on any Award or (iii) the date on which any Option or Stock
Appreciation Right first becomes exercisable. The date of a Participant's
termination of employment for any reason shall be determined in the sole
discretion of the Committee. The Committee shall also have full authority to
determine and specify in the applicable Award Agreement the effect, if any, that
a Participant's termination of employment for any reason will have on the
vesting, exercisability, payment or lapse of restrictions applicable to an
outstanding Award.

 



--------------------------------------------------------------------------------





[

FrontPage

]

||

[

QuickLinks

]

 

8.           Stock Options.

             (a)      Terms of Stock Options Generally. Subject to the terms of
the Plan and the applicable Award Agreement, each Stock Option shall entitle the
Participant to whom such Stock Option was granted to purchase the number of
shares of Common Stock specified in the applicable Award Agreement and shall be
subject to the terms and conditions established by the Committee in connection
with the Award and specified in the applicable Award Agreement. Upon
satisfaction of the conditions to exercisability specified in the applicable
Award Agreement, a Participant shall be entitled to exercise the Stock Option in
whole or in part and to receive, upon satisfaction or payment of the exercise
price or an irrevocable notice of exercise in the manner contemplated by Section
8(d) below, the number of shares of Common Stock in respect of which the Stock
Option shall have been exercised. Stock Options may be either Nonqualified Stock
Options or Incentive Stock Options. Notwithstanding anything contained in the
Plan to the contrary:

             (i)   Termination of Employment For Cause. If a Participant is
notified that the Participant will be involuntarily terminated from employment
with the Company or any Subsidiary for Cause, then all unexercised stock options
subject to any Award Agreement shall be forfeited as of the date of such notice,
whether or not then exercisable, except to the extent otherwise specified in the
applicable Award Agreement. For purposes of this Section 8, "Cause" shall mean a
determination by the Board that any of the following has occurred: (A) an act or
acts of dishonesty by the Participant constituting a felony under applicable law
and resulting or intending to result directly or indirectly in gain to or
personal enrichment of the Participant at the Company's expense; or (B) a
material breach of subsection (1), (2) or (3) below.

             (1)   Full-Time Employment. The Participant shall devote his time,
attention and effort during regular business hours to the business of the
Company and shall not during the term of employment be engaged in any other
substantial business activity whether or not such business activity is pursued
for gain, profit or other pecuniary advantage; but this shall not be construed
as preventing the Participant from investing his personal assets in businesses
which do not compete with the Company in such form or manner as will not require
substantial services on the part of the Participant in the operation of the
affairs of the companies in which such investments are made. Notwithstanding the
foregoing, the Participant may purchase securities in any corporation whose
securities are regularly traded, provided that such purchases shall not result
in his owning beneficially at any time more than one percent (1%) of any class
of securities of any corporation engaged in a business competitive with that of
the Company.

             (2)   Unauthorized Disclosure. During the term of the Participant's
employment with the Company, and for a period of two (2) years thereafter, the
Participant shall not, without the written consent of the Board or the Executive
Committee, disclose to any person, other than as required by law or court order,
or other than to an employee of the Company or any of its affiliated
corporations, or other than to a person to whom disclosure is necessary or
appropriate in connection with the performance by the Participant of his duties
(including but not limited to disclosure to the Company's outside accountants,
attorneys or bankers of information properly requested by such persons), any
confidential information obtained by Participant while the Participant is in the
employ of the Company. For purposes of this Plan, "confidential information"
shall mean any information of the Company that the Company treats as
confidential as well as any information that a prudent officer of the Company
would consider to be proprietary or confidential to the Company, including
without limitation, information with respect to any of the Company's services,
customers, suppliers, techniques, patents and patent applications, methods
(including manufacturing methods), products, designs, financial projections,
industry projections or analyses, planned or pending agreements or future plans;
provided, however, that "confidential information" shall not include any
information known generally to the public (other than as a result of
unauthorized disclosure by the Participant) or any information of a type not
otherwise considered confidential by persons engaged in the same business or a
business similar to that conducted by the Company.

             (3)   Works For Hire Acknowledgment; Assignment. The Participant
acknowledges that all of the Participant's work on and contributions to the
Company's products (the "Products"), including, without limitation, any and all
patterns, designs, artworks and other expressions in any tangible medium
(collectively, the "Works") are within the scope of the Participant's employment
and are a part of the services, duties and responsibilities of the Participant.
All of the Participant's work on and contributions to the Works will be rendered
and made by the Participant for, at the instigation of, and under the overall
direction of the Company, and all of the Participant's said work and
contributions, as well as the Works, are and at all times shall be regarded as
"work made for hire" as that term is used in the United States Copyright Laws.
Without curtailing or limiting this acknowledgment, the Participant hereby
assigns, grants, and delivers exclusively to the Company, as to work on and
contribution to the Products pursuant hereto all rights, titles, and interests
in and to any such Works, and all copies and versions, including all copyrights
and renewals. The Participant will execute and deliver to the Company, or its
successors and assigns, such other and further assignments, instruments and
documents as it from time to time reasonably may request for the purpose of
establishing, evidencing, and enforcing or defending its complete, exclusive
perpetual, and worldwide ownership of all rights, titles, and interests of every
kind and nature whatsoever, including all copyrights in and to the Works. The
Participant hereby constitutes and appoints the Company as its agent and
attorney-in-fact, with full power of substitution, to execute and deliver said
assignments, instruments or documents as the Participant may fail or refuse to
execute and deliver, this power and agency being coupled with an interest and
being irrevocable.

             (ii)   Other Termination of Employment. Except as otherwise
provided above or in an Award Agreement, if a Participant terminates employment
with the Company or any Subsidiary for any reason other than for "Cause" and
such Participant has not satisfied the conditions to exercisability specified in
the applicable Award Agreement, then the Participant shall forfeit those Stock
Options which have not yet become exercisable as of the date of such termination
of employment.

             (b)      Exercise Price. The exercise price per share of Common
Stock purchasable under a Stock Option shall be determined by the Committee at
the time of grant and set forth in the Award Agreement, provided, however, that
the exercise price per share shall be no less than 100% of the Fair Market Value
per share on the date of grant. Notwithstanding the foregoing, the exercise
price per share of a Stock Option that is a Substitute Award may be less than
the Fair Market Value per share on the date of award, provided that the excess
of:

             (i)   the aggregate Fair Market Value (as of the date such
Substitute Award is granted) of the shares subject to the Substitute Award, over

             (ii)   the aggregate exercise price thereof, does not exceed the
excess of:

            (iii)   the aggregate fair market value (as of the time immediately
preceding the transaction giving rise to the Substitute Award, such fair market
value to be determined by the Committee) of the shares of the predecessor entity
that were subject to the award assumed or substituted for by the Company, over

             (iv)   the aggregate exercise price of such shares.

             (c)      Option Term. The term of each Stock Option shall be fixed
by the Committee and set forth in the Award Agreement provided, however, that a
Stock Option shall not be exercisable after the expiration of ten (10) years
after the date the Stock Option is granted. Notwithstanding the foregoing:

             (i)    Termination of Employment Without Cause. If a Participant is
notified that the Participant will be involuntarily terminated from employment
with the Company or any Subsidiary without Cause, then the term of the
Participant's Stock Option shall end on the earlier of the date set forth in the
applicable Award Agreement or one (1) year from the date of the Participant's
termination of employment.

             (ii)    Disability. If a Participant terminates employment with the
Company or any Subsidiary due to Disability, then the term of the Participant's
Stock Option shall end on the earlier of the date set forth in the applicable
Award Agreement or one (1) year from the date of the Participant's termination
of employment.

            (iii)    Death. If a Participant terminates employment with the
Company or any Subsidiary due to death, such Participant's estate shall have the
right to exercise the Participant's Stock Options for a period ending on the
earlier of the term set forth in the applicable Award Agreement or one (1) year
from the date of the Participant's death.

             (iv)    Voluntary Termination of Employment. If a Participant
terminates employment with the Company or any Subsidiary and such Participant
has satisfied the conditions to exercisability specified in the applicable Award
Agreement as of the date of such voluntary termination, then the term of the
Participant's Stock Options shall end on the earlier of the date set forth in
the applicable Award Agreement or three (3) months from the date of the
Participant's termination of employment.

             (c)      Method of Exercise. Subject to the provisions of the
applicable Award Agreement the exercise price of a Stock Option may be paid in
cash or previously owned shares or a combination thereof or in whole or in part
through the withholding of shares subject to the Stock Option with a value equal
to the exercise price. In accordance with the rules and procedures established
by the Administrator for this purpose, the Stock Option may also be exercised
through a "cashless exercise" procedure which is approved by the Administrator
involving a broker or dealer approved by the Administrator, which affords
Participants the opportunity to sell immediately some or all of the shares
underlying the exercised portion of the Stock Option in order to generate
sufficient cash to pay the Stock Option exercise price or to satisfy withholding
tax obligations related to the Stock Option.

 



--------------------------------------------------------------------------------



[

FrontPage

]

||

[

QuickLinks

]

 

9.           Stock Appreciation Rights. Stock Appreciation Rights shall be
subject to the terms and conditions established by the Committee in connection
with the Award thereof and specified in the applicable Award Agreement. Upon
satisfaction of the conditions to the payment specified in the applicable Award
Agreement, each Stock Appreciation Right shall entitle a Participant to an
amount, if any, equal to the Fair Market Value of a share of Common Stock on the
date of exercise over the Stock Appreciation Right exercise price specified in
the applicable Award Agreement. At the discretion of the Administrator, payments
to a Participant upon exercise of a Stock Appreciation Right may be made in
Shares, cash or a combination thereof. A Stock Appreciation Right may be granted
alone or in addition to other Awards, or in tandem with a Stock Option. If
granted in tandem with a Stock Option, a Stock Appreciation Right shall cover
the same number of shares of Common Stock as covered by the Stock Option (or
such lesser number of shares as the Committee may determine) and shall be
exercisable only at such time or times and to the extent the related Stock
Option shall be exercisable, and shall have the same term and exercise price as
the related Stock Option. Upon exercise of a Stock Appreciation Right granted in
tandem with a Stock Option, the related Stock Option shall be canceled
automatically to the extent of the number of shares covered by such exercise;
conversely, if the related Stock Option is exercised as to some or all of the
shares covered by the tandem grant, the tandem Stock Appreciation Right shall be
canceled automatically to the extent of the number of shares covered by the
Stock Option exercised.

 



--------------------------------------------------------------------------------



[

FrontPage

]

||

[

QuickLinks

]

 

10.           Stock Awards. Stock Awards shall consist of one or more shares of
Common Stock granted to an Eligible Individual, and shall be subject to the
terms and conditions established by the Committee in connection with the Award
and specified in the applicable Award Agreement. The shares of Common Stock
subject to a Stock Award may, among other things, be subject to vesting
requirements or restrictions on transferability.

 



--------------------------------------------------------------------------------





[

FrontPage

]

||

[

QuickLinks

]

 

11.           Performance Share Awards. Performance Share Awards shall be
evidenced by an Award Agreement in such form and containing such terms and
conditions as the Committee deems appropriate and which are not inconsistent
with the terms of the Plan. Each Award Agreement shall set forth the number of
shares of Common Stock to be earned by a Participant upon satisfaction of
certain specified performance criteria and subject to such other terms and
conditions as the Committee deems appropriate. Payment in settlement of a
Performance Share Award shall be made as soon as practicable following the
conclusion of the applicable performance period, or at such other time as the
Administrator shall determine, in shares of Common Stock, in an equivalent
amount of cash or in a combination of Common Stock and cash, as the
Administrator shall determine.

 



--------------------------------------------------------------------------------



[

FrontPage

]

||

[

QuickLinks

]

 

12.           Other Awards. The Committee shall have the authority to specify
the terms and provisions of other forms of equity-based or equity-related Awards
not described above which the Committee determines to be consistent with the
purpose of the Plan and the interests of the Company, which Awards may provide
for cash payments based in whole or in part on the value or future value of
Common Stock, for the acquisition or future acquisition of Common Stock, or any
combination thereof. Other Awards shall also include cash payments (including
the cash payment of dividend equivalents) under the Plan which may be based or
one or more criteria determined by the Committee which are unrelated to the
value of Common Stock and which may be granted in tandem with, or independent
of, other Awards under the Plan.

 



--------------------------------------------------------------------------------



[

FrontPage

]

||

[

QuickLinks

]

 

13.           Section 162(m) Awards.

             (a)      Terms of Section 162(m) Awards Generally.   In addition to
any other Awards under the Plan, the Company may make Awards that are intended
to qualify as "qualified performance-based compensation" for purposes of Section
162(m) of the Code ("Section 162(m) Awards"). Section 162(m) Awards may consist
of Stock Options, Stock Appreciation Rights, Stock Awards, Performance Share
Awards or Other Awards the vesting, exercisability and/or payment of which is
conditioned upon the attainment for the applicable Performance Period of
specified performance targets related to designated performance goals for such
period selected by the Committee from among the performance goals specified in
Section 13(b) below. Section 162(m) Awards will be made in accordance with the
procedures specified in applicable Treasury regulations for compensation
intended to be "qualified performance-based compensation."

             (b)      Performance Goals.   For purposes of this Section 13,
performance goals shall be limited to one or more of the following: (i) net
revenue, (ii) net earnings, (iii) operating earnings or income, (iv) absolute
and/or relative return on equity or assets, (v) earnings per share, (vi) cash
flow, (vii) pretax profits, (viii) earnings growth, (ix) revenue growth, (x)
book value per share, (xi) stock price and (xii) performance relative to peer
companies, each of which may be established on a corporate-wide basis or
established with respect to one or more operating units, divisions, acquired
businesses, minority investments, partnerships or joint ventures.

             (c)      Other Performance-Based Compensation.   The Committee's
decision to make, or not to make, Section 162(m) Awards within the meaning of
this Section 13 shall not in any way prejudice the qualification of any other
Awards as performance based compensation under Section 162(m). In particular,
Awards of Stock Options may, pursuant to applicable regulations promulgated
under Section 162(m), be qualified as performance-based compensation for
Section 162(m) purposes without regard to this Section 13.

 



--------------------------------------------------------------------------------



[

FrontPage

]

||

[

QuickLinks

]

 

14.           Non-transferability.   No Award granted under the Plan or any
rights or interests therein shall be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of except by will or by the laws of descent and
distribution or as may otherwise be required by law; provided, however, that the
Administrator may, subject to such terms and conditions as the Administrator
shall specify, permit the transfer of an Award to a Participant's family members
or to one or more trusts established in whole or in part for the benefit of one
or more of such family members; provided further, that the restrictions in this
sentence shall not apply to the shares received in connection with an Award
after the date that the restrictions on transferability of such shares set forth
in the applicable Award Agreement have lapsed. During the lifetime of a
Participant, a Stock Option or Stock Appreciation Right shall be exercisable
only by, and payments in settlement of Awards shall be payable only to the
Participant, or, if applicable, the family member or trust to whom such Stock
Option, Stock Appreciation Right or other Award has been transferred in
accordance with the previous sentence.

 



--------------------------------------------------------------------------------



[

FrontPage

]

||

[

QuickLinks

]

 

15.           Recapitalization or Reorganization.

             (a)      Authority of the Company and Shareholders.   The existence
of the Plan, the Award Agreements and the Awards granted hereunder shall not
affect or restrict in any way the right or power of the Company or the
shareholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company's capital
structure or its business, any merger or consolidation of the Company, any issue
of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Common Stock or the rights thereof or which are convertible into or
exchangeable for Common Stock, or the dissolution or liquidation of the Company,
or any sale or transfer of all or any part of its assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.

             (b)      Change in Capitalization.   Notwithstanding any provision
of the Plan or any Award Agreement, in the event of any change in the
outstanding Common Stock by reason of a stock dividend, recapitalization,
reorganization, merger, consolidation, stock split, combination or exchange of
shares or any other significant corporate event affecting the Common Stock, the
Committee, in its discretion, may make (i) such proportionate adjustments it
considers appropriate (in the form determined by the Committee in its sole
discretion) to prevent diminution or enlargement of the rights of Participants
under the Plan with respect to the aggregate number of shares of Common Stock
for which Awards in respect thereof may be granted under the Plan. The number of
shares of Common Stock covered by each outstanding Award, and the exercise or
Award prices in respect thereof and/or (ii) such other adjustments as it deems
appropriate. The Committee's determination as to what, if any, adjustments shall
be made shall be final and binding on the Company and all Participants.

 



--------------------------------------------------------------------------------





[

FrontPage

]

||

[

QuickLinks

]

 

16.           Change in Control.

             (a)      If, within two (2) years following a Change in Control
which occurs after the Effective Date, a Participant's employment with the
Company or any Subsidiary is involuntarily terminated by the Company or any
Subsidiary, whether or not for Cause (as defined in Section 8) (unless the
Change in Control occurs within two years after the Effective Date and such
result would, in the reasonable opinion at the Company's Independent accountants
delivered prior to the effective date of such Change in Control, preclude the
event giving rise to such Change in Control from being accounted for as a
pooling of interests) (i) all Stock Options or Stock Appreciation Rights of such
Participant then outstanding shall become fully exercisable as of the date of
the Change in Control, whether or not then exercisable, (ii) all restrictions
and conditions of all Stock Awards of such Participant then outstanding shall
lapse as of the date of the Change in Control, and (iii) all Performance Share
Awards of such Participant shall be deemed to have been fully earned as of the
date of the Change in Control. In addition, in the event of a Change in Control
occurring after the Effective Date, the Board or the Committee may (unless the
Change in Control occurs within two years after the Effective Date and such
result would, in the reasonable opinion of the Company's independent accountants
delivered prior to the effective date of such Change in Control, preclude the
event giving rise to such Change in Control from being accounted for as a
pooling of interests), in its sole discretion, make any or all of the following
adjustments: (A) by written notice to each holder of a Stock Option (an
"Optionee") provide that such Optionee's Stock Options shall be cancelled unless
exercised within thirty (30) days (or such longer period as the Board or the
Committee, as the case may be, shall determine) alter the date of such notice;
(B) provide for the payment upon termination or cancellation of a Stock Option
(whether or not such Stock Option is otherwise exercisable) of an amount in cash
or Securities equal to: (x) the excess, if any, of the aggregate Fair Market
Value as of the data of such Change in Control of the Common Stock then subject
to the Stock Option over the product of the number of shares of Common Stock
then subject to the Stock Option and the exercise price, less (y) an amount
equal to the federal, state and local taxes, if any, required to be withheld or
paid as a result of such payment; and (C) make any other adjustments, or take
other reasonable action, as the Board or the Committee, as the case may be, deem
appropriate provided that no such action impairs any rights that an Optionee has
under the Plan without such Optionee's consent.

 



--------------------------------------------------------------------------------



[

FrontPage

]

||

[

QuickLinks

]

 

17.           Amendment of the Plan.   The Board or Committee may at any time
and from time to time terminate, modify, suspend or amend the Plan in whole or
in part; provided, however, that no such termination, modification, suspension
or amendment shall be effective without shareholder approval if such approval is
required to comply with any applicable law or stock exchange rule; and provided
further, that the Board or Committee may not, without shareholder approval,
increase the maximum number of shares issuable under the Plan. No termination,
modification, suspension or amendment of the Plan shall, without the consent of
a Participant to whom any Awards shall previously have been granted, adversely
affect his or her rights under such Awards. Notwithstanding any provision herein
to the contrary, the Board or Committee shall have broad authority to amend the
Plan or any Stock Option to take into account changes in applicable tax laws,
securities laws, accounting rules and other applicable state and federal laws.

 



--------------------------------------------------------------------------------





[

FrontPage

]

||

[

QuickLinks

]

 

18.           Miscellaneous.

             (a)      Tax Withholding. No later than the date as of which an
amount first becomes includible in the gross income of the Participant for
applicable income tax withholding purposes with respect to any award under the
Plan, the Participant shall pay to the Company or make arrangements satisfactory
to the Administrator regarding the payment or any federal, state or local taxes
of any kind required by law to be withheld with respect to such amount. Unless
otherwise determined by the Administrator, in accordance with rules and
procedures established by the Administrator, the minimum required withholding
obligations may be settled with Common Stock, including Common Stock that is
part of the award that gives rise to the withholding requirement. The obligation
of the Company under the Plan shall be conditioned upon such payment or
arrangements and the Company shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
Participant.

             (b)      Election to Withhold Shares. If the Committee so permits,
a Participant may elect to satisfy the Company's income tax withholding
obligation with respect to a Stock Option by having shares withheld up to an
amount that does not exceed the Participant's maximum marginal tax rate for
federal (including FICA), state and local tax liabilities. The election must be
in a form and manner prescribed by the Committee and shall be subject to the
prior approval of the Committee.

             (c)      No Right to Grants or Employment. No Eligible Individual
or Participant shall have any claim or right to receive grants of Awards under
the Plan. Nothing in the Plan or in any Award or Award Agreement shall confer
upon any employee of the Company or any Subsidiary any right to continued
employment with the Company or any Subsidiary, as the case may be, or interfere
in any way with the right of the Company or a Subsidiary to terminate the
employment of any of its employees at any time, with or without cause.

             (d)      Unfunded Plan. The Plan is intended to constitute an
unfunded plan for incentive compensation. With respect to any payments not yet
made to a Participant by the Company, nothing contained herein shall give any
such Participant any rights that are greater than those of a general creditor of
the Company. In its sole discretion, the Administrator may authorize the
creation of trusts or other arrangements to meet the obligations created under
the Plan to deliver Common Stock or payments in lieu thereof with respect to
awards hereunder.

             (e)      Other Employee Benefit Plans. Payments received by a
Participant under any Award made pursuant to the provisions of the Plan shall
not be included in, and shall not affect the determination of benefits under any
other employee benefit plan or similar arrangement provided by the Company or
any Subsidiary.

             (f)      Securities Law Restrictions. The Administrator may require
each Eligible Individual purchasing or acquiring shares of Common Stock pursuant
to a Stock Option or other Award under the Plan to represent to and agree with
the Company in writing that such Eligible Individual is acquiring the shares for
investment and not with a view to the distribution thereof. All certificates for
shares of Common Stock delivered under the Plan shall be subject to such stock
transfer orders and other restrictions as the Administrator may deem advisable
under the rules, regulations, and other requirements of the Securities and
Exchange Commission, the New York Stock Exchange or any other exchange upon
which the Common Stock is then listed, and any applicable federal or state
securities law, and the Administrator may cause a legend or legends to be put on
any such certificates to make appropriate reference to such restrictions. No
shares of Common Stock shall be issued hereunder unless the Company shall have
determined that such issuance is in compliance with, or pursuant to an exemption
from, all applicable federal and state securities laws.

             (g)      Compliance with Rule 16b-3.

             (i)   The Plan is intended to comply with Rule 16b-3 under the
Exchange Act or its successors under the Exchange Act and the Administrator
shall interpret and administer the provisions of the Plan or any Award Agreement
in a manner consistent therewith. To the extent any provision of the Plan or
Award Agreement or any action by the Administrator fails to so comply, it shall
be deemed null and void, to the extent permitted by law and deemed advisable by
the Administrator. Moreover, in the event the Plan or an Award Agreement does
not include a provision required by Rule 16b-3 to be stated therein, such
provision (other than one relating to eligibility requirements, or the price and
amount of Awards) shall be deemed automatically to be incorporated by reference
into the Plan or such Award Agreement insofar as Participants subject to Section
16 of the Exchange Act are concerned.

             (ii)   Notwithstanding anything contained in the Plan or any Award
Agreement to the contrary, if the consummation of any transaction under the Plan
would result in the possible imposition of liability on a Participant pursuant
to Section 16(b) of the Exchange Act, the Administrator shall have the right, in
its sole discretion, but shall not be obligated, to defer such transaction to
the extent necessary to avoid such liability.



             (h)      Award Agreement. In the event of any conflict or
inconsistency between the Plan and any Award Agreement, the Plan shall govern,
and the Award Agreement shall be interpreted to minimize or eliminate any such
conflict or inconsistency.

             (i)      No Fractional Shares. No fractional shares of Common Stock
shall be issued or delivered pursuant to the Plan or any Option. The Committee
shall determine whether cash, other awards or other property shall be issued or
paid in lieu of such fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated

             (j)      Headings. Section headings are for reference only. In the
event of a conflict between a title and the content of a Section, the content of
the Section shall control.

             (k)      Expenses. The costs and expenses of administering the Plan
shall be borne by the Company.

             (l)      Applicable Law. . The validity, construction,
interpretation and effect of the Plan and Option Instruments issued under the
Plan shall exclusively be governed by and determined in accordance with the law
of the State of Delaware, without giving effect to the conflicts of laws
principles thereof.

             Effective Date.

   The Plan, as amended, restated and renamed as set forth in this document,
shall be effective as of April 24, 2002.



 

 

 

 

As approved by the Compensation and Succession Planning Committee of the Board
of Directors of

AmerisourceBergen Corporation on April 23, 2002.

                                       

--------------------------------------------------------------------------------

       

Secretary

         

 

 



--------------------------------------------------------------------------------





QuickLinks

     

1. 

Background and Purpose.

(a) Background (b) Purpose

2. 

Definitions.

3.

Administration of the Plan.

(a)

Power and Authority of the Committee.

(b)

Plan Construction and Interpretation

(c)

Determinations of Committee Final and Binding

(d)

Delegation of Authority

(e)

Liability of Committee

4.

Duration of the Plan.

5.

Shares of Stock Subject to the Plan.

6.

Eligible Individuals. (a) Eligibility Criteria

(b)

Maximum Number of Shares per Eligible Individual

7.

Awards Generally.

8.

Stock Options.

(a) Terms of Stock Options Generally (b) Exercise Price (c) Option Term (d)
Method of Exercise

9.

Stock Appreciation Rights.

10.

Stock Awards.

11.

Performance Share Awards.

12.

Other Awards.

13.

Section 162(m) Awards.

(a) Terms of Section 162(m) Awards Generally (b) Performance Goals (c) Other
Performance-Based Compensation

14.

Non-transferability.

15.

Recapitalization or Reorganization.

(a) Authority of the Company and Shareholders (b) Change in Capitalization

16.

Change in Control.

17.

Amendment of the Plan.

18.

Miscellaneous.

(a) Tax Withholding (b) Election to Withhold Shares (c) No Right to Grants or
Employment (d) Unfunded Plan (e) Other Employee Benefit Plans (f) Securities Law
Restrictions (g) Compliance with Rule 16b-3. (h) Award Agreement (i) No
Fractional Shares (j) Headings (k) Expenses   (l) Applicable Law      





--------------------------------------------------------------------------------



